Exhibit 10.5
 
STOCK RESTRICTION AGREEMENT
 
THIS STOCK RESTRICTION AGREEMENT (the “Agreement”) is made and entered into as
of the 30th day of December, 2010 (the “Effective Date”) by and between SIBLING
ENTERTAINMENT GROUP HOLDINGS, INC., a Texas corporation (“SIBE”) and GERRY L.
BEDORE, JR., a resident of the State of Arizona (“Holder”).
 
Agreement
 
For and in consideration of the premises, the mutual covenants contained herein,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree:
 
1.         Definitions
 
The following capitalized terms are used in this Agreement with the meanings
thereafter ascribed.
 
“Effective Date of Termination” means the effective date of Termination of
Employment as determined in good faith by the Board of Directors based upon the
facts and circumstances including the dates set forth in any notice of
termination provided by SIBE or Holder, and if no notice of termination is given
by SIBE or Holder, the date on which such Holder last performs the duties or
services of Holder’s employment or other relationship with SIBE, as determined
by the Board of Directors.  The determination of the Board of Directors is
final, binding, and nonappealable.
 
“Employment” means the relationship between Holder and SIBE (or its parents or
subsidiaries) pursuant to which Holder provides services to SIBE (or its parents
or subsidiaries) as a consultant, employee, director, or any other capacity in
which Holder receives compensation from SIBE (or its parents or subsidiaries)
for services rendered.
 
“Holding Period” means a period of ninety (90) days that commences on the
Effective Date of Termination.
 
“Price” means the aggregate purchase price for all Restricted Subject Shares of
$1.00, regardless of the number of Restricted Subject Shares purchased.
 
“Subject Shares” means 261,000 shares of Series Common Stock of SIBE held by
Holder on the date of this Agreement and any securities issued upon conversion
or replacement thereof.
 
“Termination of Employment” means the termination of the Employment
Holder.  Such termination may be for any reason, including, without limitation,
a termination by resignation, termination with Cause, discharge, death,
disability, or retirement.  The Board of Directors shall, in its absolute
discretion, determine the effect of all matters and questions relating to
Termination of Employment, and such determination shall be conclusive, final,
binding, and nonappealable.

 
-1-

--------------------------------------------------------------------------------

 
 
2.         Restrictions.
 
2.1.         Company’s Right to Repurchase Restricted Subject Shares.
 
(a)           Upon Termination of Employment of Holder prior to the 2nd
anniverary of the Effective Date, SIBE shall have the sole option and right,
during the Holding Period to purchase all Restricted Subject Shares for the
Price.  For purposes of this Agreement: “Restricted Subject Shares” as of any
particular date means the number of Subject Shares minus the number of
Unrestricted Subject Shares on such date; and “Unrestricted Subject Shares” as
of any particular date means the number of Subject Shares multiplied by the
applicable percentage from the table below for the applicable time period.

 
Date
 
Percentage of Subject
Shares which are
Unrestricted Subject
Shares
         
From the Effective Date until the day before the 1st anniversary of the
Effective Date
    33.00 %          
From the 1st anniversary of the Effective Date until the day before the 2nd
anniversary of the Effective Date
    66.66 %          
From and after the 2nd anniversary of the Effective Date
    100.00 %

 
(b)           If SIBE elects to exercise its right to purchase Restricted
Subject Shares pursuant to this Section 2.1, SIBE shall give written notice of
such election to Holder (or the personal representative, executor, or
administrator of Holder, as the case may be).  The closing of any purchase of
Restricted Subject Shares pursuant to Section 2.1 shall take place at the
principal office of SIBE not earlier than thirty (30), nor later than forty-five
(45) days after the date of SIBE’s written notice of its election to exercise
its right to purchase such Restricted Subject Shares.
 
(c)           At the closing of any purchase of Restricted Subject Shares
pursuant to Section 2.1, Holder shall deliver all certificates representing the
Restricted Subject Shares to be purchased, properly endorsed for transfer, and
SIBE shall pay Holder the Price.
 
2.2.         Restriction on Holder’s Right to Transfer the Restricted Subject
Shares.
 
Holder shall not sell, assign, transfer, grant options to purchase, or
hypothecate Restricted Subject Shares, without the prior approval of the Board
of Directors.
 
3.         Miscellaneous.
 
3.1.         Legends. Each certificate evidencing Subject Shares shall bear the
following legends:
 
On the face of the certificate:
 
“transfer of the shares evidenced by this certificate is restricted in
accordance with conditions printed on the reverse of this certificate.”

 
-2-

--------------------------------------------------------------------------------

 
 
On the reverse:
 
“the shares evidenced by this certificate are subject to, and transferable only
in accordance with, that certain stock restriction agreement, a copy of which is
on file at the principal office of the issuer.  no transfer or pledge of the
shares evidenced hereby may be made except in accordance with, and subject to,
the provisions of said agreement.”
 
“shares of stock represented by this certificate have been acquired by the
holder for investment purposes only and not for resale, transfer or
distribution, have been issued pursuant to exemptions from the registration
requirements of applicable state and federal securities laws, and may not be
offered for sale, sold or transferred other than pursuant to effective
registration under such laws, or in transactions otherwise in compliance with or
exempt from such laws, and upon evidence satisfactory to the issuer of
compliance with or exemption from such laws, as to which the issuer may rely
upon an opinion of counsel satisfactory to the issuer.”
 
Holder agrees upon request to promptly surrender the certificates representing
Subject Shares to SIBE so that SIBE may affix the foregoing legends thereto.
 
3.2.             Governing Laws.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Georgia, without regard to its conflicts of laws rules.  The parties
agree that any appropriate state court sitting in Fulton County, Georgia or any
Federal Court sitting in the Northern District of Georgia (Atlanta Division)
(collectively, the “Permitted Courts”), shall have exclusive jurisdiction of any
case or controversy arising under or in connection with this Agreement and shall
be a proper forum in which to adjudicate such case or controversy, and each
party irrevocably: (a) consents to the jurisdiction of the Permitted Courts in
such actions, (b) agrees not to plead or claim that such litigation brought in
the Permitted Courts has been brought in an inconvenient forum, and (c) waives
the right to object, with respect to such suit, action, or proceeding, that such
court does not have jurisdiction over such party.  In any suit, arbitration,
mediation, or other proceeding to enforce any right or remedy under this
Agreement or to interpret any provision of this Agreement, the prevailing party
will be entitled to recover its costs, including reasonable attorneys’ fees, and
all costs and fees incurred on appeal or in a bankruptcy or similar action.
 
3.3.             No Employment Right.  This Agreement shall not be construed as
giving Holder the right to any continued employment, or other relationship, with
SIBE.
 
3.4.             Successors.  This Agreement shall be binding upon and inure to
the benefit of the heirs, legal representatives, successors, and permitted
assigns of the parties.
 
3.5.             Notice.  Except as otherwise specified herein, all notices and
other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the
recipient.  Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.
 
3.6.             Severability.  In the event that any one or more of the
provisions or portion thereof contained in this Agreement shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, the same shall
not invalidate or otherwise affect any other provisions of this Agreement, and
this Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 
-3-

--------------------------------------------------------------------------------

 
 
3.7.             Entire Agreement.  This Agreement expresses the entire
understanding and agreement of the parties with respect to the transactions
contemplated herein and the subject matter described herein.
 
3.8.             Headings.  Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
 
3.9.             Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and a temporary or permanent injunction without showing
any actual damage, in addition to any and all other rights and remedies at law
or in equity, and all such rights and remedies shall be cumulative.
 
3.10.           Construction.  The language used in this Agreement, including
the documents, instruments, agreements, exhibits, schedules, and annexes hereto
will be deemed to be language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be implied against any party.
 
3.11.           Amendment.  This Agreement may be amended, supplemented, and
modified only by a written instrument duly executed by the parties hereto.
 
3.12.           Waiver.  The failure of any party hereto to require the
performance of any provisions of this Agreement shall in no manner affect the
right to enforce the same.  No waiver by any party hereto of any provisions or
of any breach of any provisions of this Agreement shall be deemed or construed
either as a further or continuing waiver of any such provision or breach or as a
waiver of any other provision or breach of any other provision of this
Agreement.  No waiver of any provision or any breach of any provision of this
Agreement shall be valid or binding on the parties hereto unless made in a
writing signed by an authorized representative of the party against whom the
same is sought to be enforced.
 
3.13.           Further Assurance.  Each party hereto shall do and perform, or
cause to be done and performed, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
 
3.14.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 
-4-

--------------------------------------------------------------------------------

 

 

 
Sibling Group Entertainment Holdings, Inc.
     
By:
/s/ Mitchell Maxwell    
Mitchell Maxwell, Chief Executive Officer
       
Holder
     
/s/ Gerry L. Bedore, Jr.
 
Gerry L. Bedore, Jr.

 
 
-5-

--------------------------------------------------------------------------------

 